PER CURIAM.
The defendant, Orin B. Collier, an attorney, was accused by the Oregon State Bar of converting to his own use funds which came into his hands as a Justice of the Peace for Douglas county, and the funds of a client which came into his hands in the course of his law practice. He was also accused of commingling public funds with his own moneys and of failing to maintain sufficient funds in both his judicial trust *618account and in Ms professional trust account to pay checks drawn on said accounts.
The defendant filed no answer or other formal denial of the charges against him, but did appear in person and testify before the trial committee in an attempt to explain his defalcations. After a full hearing the trial committee found the defendant guilty as charged, and recommended that he be permanently disbarred. The matter was reviewed by the Board of Governors of the Oregon State Bar who adopted the findings of the trial committee and also recommended to this court that defendant be permanently disbarred. No petition for review has been filed in tMs court by the defendant.
We have carefully reviewed the record and approve the findings and recommendations of the trial committee and of the Board of Governors. The defendant, Orín B. Collier, is permanently disbarred.